DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7-9, 11-12, 14, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20180331996) in view of Hallerstrom Sjostedt Svante (EP 2804349 A1).
Considering claims 1, 12, 20, Zhang teaches an unread-message reminding method/ a terminal device/ a non-transitory computer-readable storage medium, comprising: 
at least one processing apparatus; and a storage apparatus storing at least one program, wherein the at least one program, when executed by the at least one processing apparatus (Fig.19), causes the at least one processing apparatus to perform the following steps:
skipping, in response to receiving a trigger instruction of the unread-message reminder icon, to a corresponding unread message for a user to read ([0031] In some embodiments, when a communication session has no unread received communication messages or sent communication messages in the unread status, the client can fold and hide a session page entry corresponding to the communication session in the display area corresponding to the group thereof, [0120]); and 
updating, in real time and according to a session message received by the session interface in real time and an unread-message reading state, the unread-message reminder displayed on the session interface (Fig.1-19, [0043], [0045] Displaying, in a display area of the session page entry corresponding to the at least one communication session, a status identifier (e.g., a pre-defined status identifier) corresponding to the read/unread status, [0058] local end user “Little Black” can display, in a display area of a session page entry corresponding to a communication session, a pre-defined unread identifier when the read/unread status indicates that a sent communication message in the unread status exists in the communication session).
Zhang do not clearly teach displaying, in response to receiving an operation which is conducted on a session entry on a session list interface and in a case where an unread message exists for the session entry, a session interface with an unread-message reminder icon presenting a total number of unread messages of the session entry, wherein the session interface is configured to display content of messages regarding one session with a contact or a group; a instruction of the unread-message reminder icon on the session interface; and unread-message reminder icon displayed on the session interface.
Hallerstrom teaches displaying (16), in response to receiving an operation which is conducted on a session entry on a session list interface (Fig.4, 6, 12, 17-18, [0023] an electronic device having a display, includes outputting on the display a graphical indicator representative of a number of unread messages relative to a number of received messages), and in a case where an unread message exists for the session entry (202, 204, Fig.12, 17-18, [0023]), a session interface with an unread-message reminder icon presenting a total number of unread messages of the session entry (202, 204, Fig.12, 17-18, [0023]) , wherein the session interface is configured to display content of messages regarding one session with a contact or a group (Fig.12, 17-18, [0023]); a instruction of the unread-message reminder icon on the session interface (202, 204, Fig.12, 17-18); and unread-message reminder icon displayed on the session interface (202, 204, Fig.12, 17-18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Hallerstrom to Zhang to permits the user to readily identify messages that have newly arrived since the last time the listing was displayed.
Considering claims 3, 14, Zhang and Hallerstrom further teach displaying the corresponding unread message at a set position of a display area of the session interface; and sequentially displaying, according to a size of the display area of the session interface, unread messages other than the corresponding unread message at a position that is located in the display area of the session interface and that is not the set position (Zhang: Fig.1-19, [0021], [0031]-[0035], [0082], Hallerstrom: 202, 204, Fig.4-6, 12, 17-18).
Considering claims 5, 16, Zhang and Hallerstrom further teach displaying, in response to receiving the activation instruction of the session interface and in a case where the unread message present on the session interface comprises a set type of unread message, a reminder icon directed at the set type of unread message on the session interface, wherein the set type of unread message comprises a mentioning message or a reply message. (Zhang: Fig.1-19, [0021], [0031]-[0035], [0082] Hallerstrom: 202, 204, Fig.4-6, 12, 17-18).
Considering claims 7, 18, Zhang and Hallerstrom further teach displaying, in response to receiving the activation instruction of the session interface and in a case where the unread message present on the session interface comprises a set type of unread message, a reminder icon directed at the set type of unread message on the session interface (202 and 204), wherein the set type of unread message comprises a mentioning message or a reply message (Zhang: Fig.1-19, [0021], [0031]-[0035], [0082], Hallerstrom: 202, 204, Fig.4-6, 12, 17-18).
Considering claims 8, 19, Zhang and Hallerstrom further teach skipping, in response to receiving the trigger instruction of the reminder icon directed at the set type of unread message, to the set type of unread message (Zhang: Fig.1-19, [0021], [0031]-[0035], [0082], Hallerstrom: Hallerstrom: 202, 204, Fig.4-6, 12, 17-18).
Considering claim 9, Zhang and Hallerstrom further teach displaying, on the session interface (Hallerstrom: 202, 204, Fig.12, 17-18), at least one of an icon for viewing of a first unread message, an icon for viewing of a last unread message or an icon for displaying a real-time total number of unread messages (Zhang: Fig.1-19, [0021], [0082], Hallerstrom: 202, 204, Fig.4-6, 12, 17-18).
Considering claim 11, Zhang and Hallerstrom further teach skipping, in response to receiving the trigger instruction of the icon for viewing of the first unread message, to the first unread message; or skipping, in response to receiving the trigger instruction of the icon for viewing of the last unread message, to the last unread message (Zhang: Fig.1-19, [0021], [0082], Hallerstrom: 202, 204, Fig.4-6, 12, 17-18).
Allowable Subject Matter
Claims 2, 4, 6, 10, 13, 15, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923. The examiner can normally be reached 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/Primary Examiner, Art Unit 2641